IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           July 17, 2009
                                     No. 08-60121
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk


                                           In Re:

                              GRAND JURY SUBPOENA




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                                 No. 3:07-MC-21



Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       The appellant, Sarah O’Reilly-Evans, the City Attorney of Jackson, Missis-
sippi, appeals the denial of her motion to quash a grand jury subpoena. The
grand jury was investigating possible civil rights violations by the mayor and
other city officials. O’Reilly-Evans states the issues on appeal as follows:


       1. Whether federal law recognizes the existence of an attorney-cli-
       ent privilege between a government attorney and that attorney’s
       client.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-60121


      2. Whether the United States put forth sufficient facts to demon-
      strate that an exception to the attorney-client privilege was war-
      ranted.

      We need not address the legal issues. The grand jury issued indictments,
and even though O’Reilly-Evans has completed her grand jury testimony, she
claims that the appeal needs to be decided on the merits, because she might be
called as a witness in the ensuing criminal trial. She also argues that “this situ-
ation will undoubtedly arise in the future, and the broader legal question of
whether a government attorney enjoys the attorney/client privilege with a gov-
ernment official must be answered.
      In its main brief on appeal, the government contends that the appeal
should be dismissed as moot. Irrespective of whether it was moot at the time of
the initial briefing, later events have rendered it so. The government has filed
a renewed motion to dismiss as moot, pointing out that there will not be a trial,
because the mayor has died, and the other remaining defendant has pleaded
guilty.
      This controversy is at an end. Any theoretical possibility that O’Reilly-
Evans will be subpoenaed to testify in a matter arguably subject to the attorney-
client privilege is so attenuated that we should not address the issue, and we de-
cline to do so.
      The renewed motion to dismiss the appeal as moot is GRANTED. The ap-
peal is DISMISSED.




                                        2